Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable by including in the claims a gas electric parallel serial hybrid marine power train system with LNG cooling with a gas engine, a gearbox, an electric generator and an LNG liquid storage tank, the generator connected to the gearbox with a clutch, the gas engine connected through a second clutch, the gearbox has an output end connected to first and second motors, propellers, a fuel cell and the details of the fuel cell and LNG cooling system with surge tank, expansion tank and splitter in combination with the other claimed limitations.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farley (US 2007/0044938) shows a cooling system. Hagiwara et al (US 2016/0252030) shows a propulsion system. Read (US 2014/0102104) shows a generator. Daffey (US 2009/0215328) shows a mixed propulsion system. Laurilehto et al (US 2005/0172880) shows a barge unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617